Citation Nr: 1625234	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  04-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or secondary to the service-connected posttraumatic stress disorder (PTSD) and Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This is the only remaining matter on appeal, and it comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a May 2004 hearing before a Decision Review Officer (DRO) at the Hartford, Connecticut, RO.  A transcript of the hearing is associated with the virtual record. 

In September 2006 and March 2009, the Board remanded the claim for further development.  In August 2012, the Board, in pertinent part, denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a May 2013 Order, the Court granted a Joint Motion For Partial Remand ("Joint Motion") which vacated the August 2012 Board's decision to the extent that it denied entitlement to service connection for hypertension and remanded such claim to the Board for further development and readjudication.  

In January 2014, the Board remanded the claim for hypertension consistent with the findings of the May 2013 Joint Motion (obtain a VA medical opinion addressing a potential nexus between the Veteran's hypertension and Agent Orange exposure).  The requested development having been completed, the claim has been returned to the Board and is now ready for appellate disposition. 

 

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN) and is presumed to have been exposed to herbicide agents during such service.

2.  The most probative medical and other evidence of record, however, meaning the most competent and credible, preponderates against finding that his hypertension is due to disease, injury or event during his active military service, including the presumed exposure to herbicides; hypertension was not shown to have initially manifested within the year following his discharge from active military service in November 1967; and hypertension is also not shown to be proximately due to, the result of, or aggravated by the service-connected PTSD or type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for hypertension, either as directly or presumptively incurred in service, including owing to exposure to herbicides, or secondary to the service-connected PTSD or type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in April 2002.  Notice pursuant to the Dingess decision was provided in October 2006.  

As concerning the additional obligation to assist him in fully developing the evidence pertinent to his claims, VA has obtained his service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations, including for medical nexus opinions that were needed concerning the origin of the claimed disability, particularly insofar as their posited relationship with his service, including presumed herbicide exposure, and his service-connected PTSD and diabetes mellitus.  

All known and available records relevant to the issue on appeal have been obtained and associated with the virtual record; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310.

Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

There also are other presumptions warranting consideration in this appeal.  If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the RVN during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran asserts that his hypertension is the result of exposure to herbicides during his active military service, but particularly while in Vietnam.  He alternatively asserts the condition is secondary to the service-connected PTSD and diabetes mellitus. 

The Veteran has been diagnosed with hypertension and thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute, however, is whether this disease incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against all potential theories of entitlement.

First, the Board shall discuss presumptive service connection.  The Veteran served on active duty from November 1965 to November 1967, so during the Vietnam Era.  He served in the RVN for one year and seven days.  For his service, he was awarded the Republic of Vietnam Campaign Medal and the Vietnam Service Medal with two bronze service stars, among other awards and citations.  It therefore must be presumed that he was exposed to an herbicide agent like the dioxin in Agent Orange during that service.  38 U.S.C.A. § 1116(f).   Hypertension, however, is not one of the diseases presumptively associated with Agent Orange exposure.  The term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e), Note 2.  Moreover, there is no probative evidence otherwise directly attributing this disease to his service, including to his presumed exposure to Agent Orange in Vietnam.  

Notably, in a March 2014 VA cardiology opinion, after review of the claims file, the examiner opined it was not likely that hypertension was related to Agent Orange exposure.  The examiner reasoned that the Veteran had essential hypertension and the risk factors for this included his ethnicity, weight, and sleep apnea.  The examiner further indicated the opinion was based on a review of existing literature, which showed no adverse cardiovascular or metabolic outcome had sufficient evidence of an association with the chemicals of interest and there was limited evidence of an association between chemicals of interest and hypertension.  The examiner disagreed with the June 2002 private internist's opinion that the Veteran's hypertension was consistent with Agent Orange exposure given the lack of compelling evidence in the literature supporting such an association and certainly insufficient to suggest causality.  

As indicated above, the Veteran submitted a June 2002 statement from Dr. MLK in support of his claim.  Dr. MLK noted the Veteran was exposed to Agent Orange during the Vietnam War.  Dr. MLK noted the Veteran had complained of bladder discomfort, dribbling after micturition, hearing loss, headache and lightheadedness, sleep apnea, sense of feeling drowsy, depression, memory loss, irritable moods, difficulty concentrating, shortness of breath, increased sensitivity to heat and sun, loss of hair, blurry vision and burning of the eyes, loss of sexual desires, and at times burning when urinating.  Dr. MLK noted the Veteran had the following medical history: status post vasectomy; status post tonsillectomy; status post circumcision; OV inferonasal cataracts; hypertension with retinopathy; hiatal hernia; allergic rhinitis; type 2 hypolipoproteinemia; keloid scar, chest; polypectomy of an adenomatous sigmoid polyp sigmoid; intertriginous dermatitis; polypectomy of three sessile polyps ascending colon; microhematuria, questionable etiology; prostatitis; sleep apnea; polypectomy sessile polyp cecum; type II diabetes mellitus; status post repair tendon right thumb (work related injury); left wrist ganglion cyst; and erectile dysfunction.  Dr. MLK then opined, 

"[t]hese above complaints are consistent with his several defined medical conditions.  These same complaints are also consistent with Agent Orange exposure."

The Board affords this opinion little probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  Notably, no rationale was provided for the opinion.  Dr. MLK also did not specifically opine that the Veteran's current hypertension was related to herbicide exposure but simply indicated that the Veteran's myriad of complaints were consistent with herbicide exposure.  

The Board finds substantially more probative the March 2014 VA examiner's opinion that the Veteran's hypertension was not related to Agent Orange exposure.  This opinion was rendered after a thorough review of the Veteran's virtual record, including his service treatment records and pertinent post-service medical records and prior physical examination of the Veteran; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion). The examiner also based the opinion on a review of current medical literature. 
By comparison, Dr. MLK failed to support his overly broad conclusion (or adequately explain his conclusion) and thus, the June 2002 letter is not probative of the matter on appeal.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board is also aware that there is an electronic mail (e-mail) communication from the examiner who conducted the April 2002 VA examination finding that the Veteran had chronic medical conditions, to include diabetes and mellitus.  In response to the question as to whether hypertension was related to diabetes, the VA examiner  responded 

"[h]hypertension especially if diagnosed several years after diagnosis of DM is likely as not due to type 2 DM.  I usually specify if I do not think the two are related (i.e., if they are diagnosed within a year or so from each other and that the DM is tightly controlled)."  

This opinion is also afforded little probative weight, because it does not specifically opine whether the Veteran's hypertension was related to his diabetes mellitus.  It appears to only be a general statement as to the examiner's opinion as to whether or not hypertension and diabetes may be related to each other.  The Board would additionally note that the clinical record shows that the Veteran's diabetes mellitus was diagnosed many years after his diagnosis of hypertension and thus, the opinion contradicts the clinical evidence of record.  

Based on the foregoing, there is no probative evidence directly attributing hypertension to his service, including to his presumed exposure to Agent Orange in Vietnam.  The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  See, too, Diseases Not Associated with Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

But as already alluded to, notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct-causation basis.  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection nevertheless may be established by evidence demonstrating that disease was in fact incurred during service.  See Combee, 34 F.3d at 1043-44.  See also 38 C.F.R. § 3.303(d).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent and credible evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

Cardiovascular-renal disease as mentioned is a "chronic disease" according to 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In this case, the Veteran's service treatment records are devoid of complaints, treatment, or diagnoses of hypertension, including his separation examination dated in October 1967.  The Veteran claims the hypertension nonetheless began after his service in the RVN.  

Post-service, the first objective diagnosis of hypertension in the record is dated in 1995.  However, the report of VA medical examination dated in June 2002 reveals that hypertension was diagnosed 10 to 15 years prior, so approximately in 1987 at the earliest.  Clearly, that was well after expiration of the one-year presumptive period for initial manifestation of cardiovascular-renal disease to a compensable degree of at least 10-percent disabling to, in turn, warrant presuming that it was incurred during the Veterans service.   38 U.S.C.A. § 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  That was also some 20 years after his separation from active military service.  That lengthy period without any complaints or treatment (meaning between his separation from service in 1967 and the first diagnosis in 1987) tends to weigh heavily against his claim.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  

The Veteran contends, as indicated during an April 2007 VA examination, that he had symptoms of blurred vision and dizziness beginning in service and continuing until he started anti-hypertensive medication.  The Board realizes the Veteran is competent to report symptoms of blurred vision and dizziness.  However, he is not competent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service.  See Jandreau, supra.  Hypertension is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination, and the June 2011 VA examiner found that blood pressure readings were normal during his time in service and that he had other well known risk factors for hypertension including obesity, sleep apnea, and ethnicity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

In sum, chronic hypertension was not diagnosed during service or for many years thereafter.  No symptoms actually related to hypertension have been identified in the medical record for continuity of symptomatology after the Veteran's discharge from service.  The competent and credible medical evidence of record does not support finding that hypertension is related or attributable to the Veteran's active duty service.

The Veteran additionally claims that his hypertension is secondary to his service-connected PTSD and diabetes mellitus.   The April 2002 VA examiner suggested that in order to have better control over his hypertension, he should lose weight.  
VA treatment records dated in April 2005 reveal the Veteran's hypertension was controlled with medications for the past five to six years.  The April 2007 VA examiner noted the Veteran had over good control of his hypertension despite having PTSD and uncontrolled diabetes.  The examiner opined that variations in blood pressure were more likely related to increased weight and more recently, the chronic use of nonsteroidal anti-inflammatory drugs (NSAIDS).  The examiner further opined that there was no evidence in the medical literature to support aggravation of chronic hypertension by PTSD. 

The June 2011 VA examiner opined hypertension was not caused or aggravated by PTSD or diabetes.  The examiner reasoned that the Veteran's major risk factors for hypertension included his ethnicity, obesity, and sleep apnea.  The examiner noted that while there was documented association between anxiety and stress and elevated blood pressure, evidence for a causal role for PTSD in chronic essential hypertension was lacking.  The examiner further reasoned that the Veteran's blood pressure was so well controlled for many years, even during an inpatient psychiatric admission for PTSD exacerbation in 2006.  The examiner also found that blood pressure was well controlled prior to beginning treatment for PTSD in 2004.  The examiner indicated that the Veteran's anti-hypertensive medication doses lowered with continued good blood pressure control in the context of some weight loss and increased physical activity, illustrating the importance of these factors in his blood pressure control.  The examiner reviewed medical treatise articles submitted by the Veteran in July 2005 as to the causal relationship between PTSD and hypertension and indicated that while these studies demonstrated an association between anxiety and hypertension (transient elevations in blood pressure), they were not sufficient evidence to establish causation.   

The Board would note at this juncture that while medical treatise articles hold some probative value when they speak to general medical principles, the probative of the medical treatise articles submitted by the Veteran is low as they do not speak to the particular facts of his case, i.e. the articles do not relate the Veteran's essential hypertension to PTSD.  

Regarding his diabetes, the June 2011 VA examiner found it was not a major risk factor or cause for hypertension, though they were often associated as both were seen more commonly in obese patients and those with a family history.  The examiner indicated the diagnosis of hypertension preceded his diagnosis of diabetes by many years.  The examiner reviewed the April 2007 VA examiner's opinion and agreed that variations in blood pressure were more likely related to the Veteran's increased weight and chronic use of NSAIDS. The examiner additionally noted that variations in dietary sodium intake could do the same.  The examiner found that there had not been clinically relevant fluctuations in blood pressure readings over many years and for the most part were within normal limits. 

The Board realizes the Veteran is of the opinion that such a nexus exists between his hypertension and his exposure to herbicides in service and/or his service-connected PTSD and diabetes mellitus.  However, he is not competent to opine on the etiology of his hypertension, a disorder that requires medical testing for a diagnosis.  See Kahana, supra.  Accordingly, the Board finds that the Veteran's assertions of a positive nexus between his hypertension and active service, including herbicide exposure, are unsubstantiated.  In addition, his assertions of a positive nexus between his hypertension and his service-connected PTSD and diabetes mellitus are outweighed by the VA examiners' unfavorable nexus opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).   It follows that the totality of the evidence does not show that the Veteran has hypertension that is causally related to his active service, including herbicide exposure, or a service-connected disability such that service connection may be established.

For the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Thus, while mindful of the benefit-of-the-doubt doctrine, it is not for application and the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or secondary to the service-connected PTSD and type II diabetes mellitus, is denied.


____________________________________________
                                     A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


